Citation Nr: 0008053	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  99-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for numbness of 
the left thigh, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for burn scar of 
the left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1946 to 
March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in part, denied the 
veteran's claims for increased evaluations.

The veteran filed an application to reopen his claim for 
service connection for a right shoulder condition and 
recurring upper respiratory infection and that application 
was denied.  The veteran filed a notice of disagreement and a 
statement of the case was issued in February 1999.  The 
veteran later stated, however, in his substantive appeal 
form, dated in May 1999, that the only issues he wished to 
appeal were those involving the burn scar and numbness of the 
left thigh.  Thus, the issues of service connection for 
shoulder and respiratory conditions are not on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable adjudication of the veteran's claims.

2.  The veteran's numbness of the left thigh is productive of 
neuritis of the lateral cutaneous femoral nerve, causing 
severe incomplete paralysis.

3.  The veteran's burn scar of the left thigh is not 
productive of pain or tenderness on objective demonstration.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for numbness of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8626 (1999).

2.  The criteria for a compensable evaluation for a burn scar 
of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned for his 
numbness and burn scar of the left thigh should be increased 
to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claims allege increases in severity of the 
service-connected disabilities, and are therefore well-
grounded claims for increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for the burn scar 
of the left thigh in a July 1992 rating decision, with a 
noncompensable evaluation.  Evaluation of the burn scar has 
remained at 0 percent.  Service connection was granted for 
numbness of the left thigh in July 1995, with an initial 
noncompensable evaluation that was subsequently increased in 
November 1997 to 30 percent.  The veteran filed claims for 
increased evaluation in February 1998.

There are no recent clinical treatment records pertaining to 
the veteran's left thigh burn scar and numbness.  The claims 
file contains a number of reports of VA examinations; 
however, for the purpose of these increased rating claims, 
only the more recent examinations are relevant.  Thus, the 
earliest VA examination to be reported herein is that which 
occurred in April 1995.  A neurological examination was 
performed.  The veteran described receiving a superficial 
burn on the left thigh in the 1940's while stationed 
overseas.  He further stated that he noticed numbness of the 
lateral portion of the left thigh in about 1949.  He stated 
there was no clear paresthetic component or dysesthetic 
component, but at times the thigh felt like it was not there 
and if he rubbed his hand on it, it felt "weird".  This had 
been occurring for 45 years.  He thought he might have some 
weakness in that leg, but not with any particular function.  
On examination, the veteran had symmetric strength in the 
lower extremities, normal tone and bulk and no atrophy or 
fasciculations.  He had decreased pinprick and light touch 
sensation in the left thigh in the distribution of the 
lateral femoral cutaneous nerve.  All other neurological 
tests were normal.  The conclusion of the examiner was that 
the numbness and other symptoms were most consistent with 
left lateral femoral cutaneous neuropathy of an idiopathic 
nature.

An examination of the scar was also performed in April 1995.  
A similar history was given.  On examination, the left 
lateral thigh revealed a 2-cm well-healed, flat, slightly 
atrophic scar.  There was no tenderness and no hypertrophic 
scar formation.  Pinprick sensation was tested, and there was 
no decreased ability to distinguish between sharp and dull as 
compared with the right thigh.  Muscle strength was intact 
and equal as compared to the right.  The conclusion of the 
examiner was that the veteran had a burn scar without 
evidence of hypertrophic or keloidal scar formation, and no 
detectable sensory or motor dysfunction on examination.

The veteran had another VA examination in March 1997.  His 
subjective symptoms were that at times the left thigh feels 
like it is not there, and if he rubs his hands over it, it 
feels weird.  In addition, his thigh will go numb after 
periods of standing five or ten minutes and he experiences 
some weakness.  On examination, strength in the lower 
extremities was 5/5 bilaterally with flexor toe sign 
bilaterally.  There was decreased pinprick and light touch 
over the lateral aspect of the left thigh.  The rest of 
sensation was intact.  According to the examiner, physical 
examination was consistent with findings of a left lateral 
femoral cutaneous neuropathy, which may have occurred from 
the burn injury.

In April 1998 another VA examination was performed.  The 
veteran reported that he had numbness of the left leg.  On 
examination he had a 2 to 3-cm round, well-healed, nontender, 
flat scar on the left thigh.  He complained of symptoms of 
left lateral femoral cutaneous neuropathy or numbness at the 
lateral side of the left thigh.  It was noted that an 
electromyography was scheduled for June 1998.

Criteria governing the evaluation of the veteran's numbness 
of the left thigh are set forth at 38 C.F.R. § 4.124a, 
Diagnostic Code 8626, which provides for evaluation of 
neuritis.  Neuritis is assigned a 30 percent evaluation if it 
causes incomplete severe paralysis, and a 40 percent 
evaluation if it causes complete paralysis of the quadriceps 
extensor muscles.  There is no evidence in the record that 
the veteran has complete paralysis of the quadriceps extensor 
muscles, as he has not alleged he is unable to move his 
thigh.  Thus, the veteran is assigned the highest available 
rating under Diagnostic Code 8626.  The veteran's 
representative has argued that the disability should be 
evaluated under criteria governing muscle injury, however, 
there is no medical evidence in the record, nor are there any 
findings suggestive of, significant injury to the muscles in 
the thigh region.  The Board concludes that the veteran is 
properly assigned a 30 percent evaluation for numbness of the 
left thigh.

The veteran's burn scar of the left thigh is evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, which 
provides for a 10 percent evaluation where a superficial scar 
is tender and painful on objective demonstration.  In this 
case, the veteran has no subjective complaints regarding the 
scar, and the scar is nontender and well healed.  In other 
words, the scar is completely asymptomatic; thus, a 
compensable evaluation is not warranted.


ORDER

The claim for an increased evaluation for numbness of the 
left thigh is denied.

The claim for an increased evaluation for a burn scar of the 
left thigh is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

